Title: From James Madison to the Senate, 9 January 1816
From: Madison, James
To: Senate


                    
                        
                            January 9th 1816.
                        
                    
                    I nominate
                    Richard Been, of Pennsylvania, to be Collector for the 23d district of Pennsylvania in the place of P. Ferrally resigned.
                    John S. Moffit, of Maryland, to be Collector for the 3d District of Maryland in the place of George W Thomas resigned.
                    Thomas Binns Ellis, of Virginia, to be collector for the 15th District of Virginia in the place of John Stith, resigned.
                    Isaac Johnson, of Virginia, principal assessor for the 26th District of Virginia in the place of Samuel Waples resigned.
                    Quin Morton, of Tennessee, principal assessor for the 8th District of Tennessee in the place of John A. Wilson.
                    
                        
                            James Madison
                        
                    
                